      4:19-cv-02737-RMG          Date Filed 12/20/20      Entry Number 24        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Cornelius Franklin Rogers,          )
                                    )
               Plaintiff,           )                  Civil Action No. 4:19-2737-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                         ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Supplemental Security

Income (“SSI”) and Disability Insurance Benefits (“DIB”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on December 15, 2020, recommending that the decision of the Commissioner be reversed

and remanded to the agency because the Administrative Law Judge failed to consider, address

and weigh the full opinion of a treating physician, Dr. Pyram-Bernard, particularly regarding the

projected periodic flare ups of Plaintiff’s chronic sickle cell disease. (Dkt. No. 20 at 17-19).

The Commissioner has advised the Court that he does not intend to file objections to the R & R.

(Dkt. No. __).

                 The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

                                                 -1-
     4:19-cv-02737-RMG       Date Filed 12/20/20    Entry Number 24       Page 2 of 2




order.

         AND IT IS SO ORDERED.



                                                S/ Richard Mark Gergel
                                                Richard Mark Gergel
                                                United States District Judge


Charleston, South Carolina
December 20, 2020




                                          -2-
